In this action for a separation based on alleged cruelty, abandonment and nonsupport, defendant appeals from an order granting temporary alimony of $200 a week and counsel fees of $500, and plaintiff appeals from so much of said order as grants counsel fees of $500 only. Order modified by adding a provision thereto reserving the right to the trial court to supplement the counsel fees, if circumstances warrant. As so modified, order affirmed, with $10 costs and disbursements to respondent-appellant. (Yudell v. Yudell, 282 App. Div. 649.) Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.